   Case 17-31926         Doc 58    Filed 03/20/19 Entered 03/20/19 15:27:26                 Desc Main
                                     Document     Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 In re:                                               )     Case 17-31926
                                                      )     Chapter 7
 MAUREEN OPARAECHE,                                   )     Honorable Timothy A. Barnes
                                                      )
                                                      )
                       Debtor.                        )

                                   CERTIFICATE OF SERVICE

        I, the undersigned attorney, hereby certify that on March 20, 2019, I electronically filed the
Notice of Trustee’s Final Report and Applications for Compensation and Deadline to Object
(NFR) with the Clerk of Court using the CM/ECF system, which sent notification of such filing
to the following individuals:

           Patrick S. Layng                               Ben L. Schneider
           Office of the U.S. Trustee, Region 11          Schneider & Stone
           219 S. Dearborn St. Room 873                   8424 Skokie Blvd., Suite 200
           Chicago, IL 60604                              Skokie, IL 60077-2568
           (U.S. Trustee)                                 (847) 933-0300
                                                          Email: ben@windycitylawgroup.com
                                                          (Attorney for Debtor)
           Charles Aaron Silverman                        Charles Aaron Silverman
           8800 Bronx Avenue #100-F                       8800 Bronx Avenue #100-F
           Skokie, IL 60077                               Skokie, IL 60077
           (312) 526-3201                                 (312) 526-3201
           Email: CSilverman@cas-pc.com                   Email: CSilverman@cas-pc.com
           (On behalf of Creditor Hellivie Terrell)       (On behalf of Plaintiff Hellivie Terrell)



and I hereby further certify that on March 20, 2019, I caused to be sent by first class U.S. mail the
Notice of Trustee’s Final Report and Applications for Compensation and Deadline to Object
(NFR) and Certificate of Service to the following non-registered individuals with the bankruptcy
court by depositing envelopes in the mailboxes located at 70 W. Madison, Suite 3500, Chicago,
IL 60602 before the hour of 5:00 p.m.:


 Bryant Management Corporation                               Capital One
 9933 Lawler Ave.                                            15000 Capital One Dr.
 Skokie, IL 60077                                            Richmond, VA 23238



                                                      1
4818-9404-4548.1
   Case 17-31926    Doc 58    Filed 03/20/19 Entered 03/20/19 15:27:26       Desc Main
                                Document     Page 2 of 2


 Channel Partners Capital LLC                   Recovery Solutions Group, LLC
 11100 Wayzata Blvd., Ste. 305                  16819 S. Dupont Hwy, Ste. 30
 Minnetonka, MN 55305                           Harrington, DE 19952
 Chase Card                                     Silverleaf/Orange Lake
 PO Box 15298                                   1201 Elm St., Ste. 4600
 Wilmington, DE 19850                           Dallas, TX 75270
 Chielo Oparaeche                               Stein & Rotman
 828 Oakton, Apt. 1D                            77 W. Washington St., Ste. 1105
 Evanston, IL 60202                             Chicago, IL 60602
 Hellivie Terrell                               Terrell, Hellivie
 8800 Bronx Ave. #100-F                         1601 Sherman Ave. #520
 Skokie, IL 60077                               Evanston, IL 60201
 Onemain                                        US Bank
 PO Box 1010                                    4325 17th Ave. S
 Evansville, IN 47706                           Fargo, ND 58125
 Prosper Marketplace Inc.                       Maureen Oparaeche
 101 2nd St., Fl. 15                            828 Oakton St., Apt. 1D
 San Francisco, CA 94105                        Evanston, IL 60202-2844
 Rapid Advance                                  Mark Olson
 4500 East West Highway, 6th Floor              Olson Stark, PC
 Bethesda, MD 20814                             150 South Wacker Drive, #2400
                                                Chicago, IL 60606



Dated: March 20, 2019                   R. SCOTT ALSTERDA, not individually but as
                                        Chapter 7 Trustee for Maureen Oparaeche, Debtor

                                        /s/ R. Scott Alsterda
                                        One of the Trustee’s attorneys

                                        R. Scott Alsterda (# 3126771)
                                        Nixon Peabody LLP
                                        70 West Madison Street, Suite 3500
                                        Chicago, Illinois 60602
                                        (312) 977-9203 (Tel.)
                                        (312) 977-4405 (Fax)
                                        Email: rsalsterda@nixonpeabody.com




                                           2
4818-9404-4548.1
